Exhibit 10.67

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

 

In June 2020, the Compensation Committee of the Board of Directors of
Worthington Industries, Inc. (the “Registrant”) approved base salary increases
for the following executive officers of the Registrant who will be named
executive officers of the Registrant for purposes of the disclosure to be
included in the Registrant’s Proxy Statement for the 2020 Annual Meeting of
Shareholders to be held on September 23, 2020, which will become effective in
September 2020.

 

Name and Principal Position

 

 

Base Salary

 

 

 

 

 

John P. McConnell

Chairman and Chief Executive Officer of the Registrant

will step down as CEO and become Executive Chairman effective September 1, 2020

 

 

$

400,000

 

 

 

 

 

Joseph B. Hayek

 

 

 

 

Vice President and Chief Financial Officer of the Registrant

 

 

$

405,000

 

 

 

 

 

B. Andrew Rose

President of the Registrant

will also become CEO effective September 1, 2020

 

 

$

650,000

 

 

 

 

 

Geoffrey G. Gilmore

Executive Vice President and Chief Operating Officer of the Registrant

 

 

$

612,000

 

 

 

 

 

Virgil L. Winland

Senior Vice President-Manufacturing of the Registrant

 

 

$

450,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 